Citation Nr: 0116833	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability (claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1993.

This case comes before the Board on appeal from a July 2000 
rating decision of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO).

The Board notes that the RO treated this claim as an original 
claim for service connection, but because of a prior rating 
decision in July 1994 it is more properly treated as a claim 
to reopen on the basis of new and material evidence.  The 
Board is required to consider the issue of finality prior to 
any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Id. at 4. In the instant case, the Board 
concludes that the veteran would not be prejudiced insofar as 
the claim is reopened herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1. Service connection for a psychiatric disability was 
previously denied by the RO in a rating decision dated in 
July 1994.  The veteran was notified of that decision and 
there was no appeal filed within one year.

2. Evidence submitted by the veteran since the July 1994 
rating decision is so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for a psychiatric 
disability.
CONCLUSIONS OF LAW

1. The July 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a psychiatric 
disability was denied by the RO in a rating decision dated in 
July 1994. That decision was not appealed and is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).  Service connection was denied because there was no 
evidence that the veteran suffered from an acquired 
psychiatric disability that could be linked to service.  It 
was concluded that he exhibited a personality disorder, which 
was not a disability for compensation purposes.

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108. "New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2000) [Emphasis in original]; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In March 2000, the veteran attempted to reopen the claim for 
service connection for a psychiatric disability.

Evidence submitted since the July 1994 rating decision 
consists of a letter from the veteran's private physician 
indicating that the veteran suffers from major depression, 
and indicating the physician's opinion that the veteran's 
mood disorder was more probably than not caused by his 
military service.  This evidence reflects that the veteran 
currently has an acquired psychiatric disability and suggests 
that it was caused by his period of active duty.  This 
evidence is new in that it was not available in 1994.  It is 
material in that it must be considered to fairly decide the 
claim.  Accordingly, the claim is reopened.  See 38 C.F.R. 
§ 3.156.  

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law 
rewrites the "duty to assist" provisions of 38 U.S.C. 
§§ 5100-5107, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  
Notwithstanding the recent amendments to the law, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the Board is reopening the claim and 
authorizing a de novo review by the RO.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103); Bernard 4 Vet. App. at 390-92 (1993).



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, and to this extent, the appeal is allowed.


REMAND

The claim having been reopened, the Board finds that it is 
necessary to remand this claim to the RO for further 
evidentiary development.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA.  For these reasons, a remand is required.  

Though Dr. Rivera has submitted a statement in support of the 
veteran's claim, the doctor's treatment records have not been 
associated with the claims folder.  The veteran has indicated 
on his VA form 9, dated October 3, 2000, that he has been 
granted Social Security benefits.  The RO should obtain all 
of the veteran's Social Security records before 
readjudicating the claim.  

Finally, the veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of any 
current psychiatric disability.  The United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) (Court) has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).  

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
a psychiatric disability.  After 
securing the necessary release for 
private medical records, the RO should 
obtain this evidence and associate it 
with the claims folder.  The RO should 
specifically request the veteran's 
complete medical folder from Dr. 
Rivera.

2. The RO should obtain the veteran's 
Social Security records including any 
medical records, any transcript of 
testimony, and any determinations made 
by the Social Security Administration.

3. The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and etiology of the 
veteran's psychiatric disability, if 
any.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
is specifically requested to offer an 
opinion as to whether it is more 
likely, less likely, or as likely as 
not that any current psychiatric 
disability is related to service.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



